Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a reply to the amendments, remarks and affidavit filed by the applicant on 21 July 2021 in which claims 9-17 are pending. Claim 9 is independent. Claims 10-17 are dependent.
Applicant has caused the applied reference Filci to be disqualified under AIA  rules by filing the affidavit. Also the Applicant has corrected all informalities with claim language and specification as pointed out in the preceding non-final Office action. Prior art search has been updated and no other references are found that would render the claims unpatentable. Based on the filed amendments and remarks the application is being passed to issue.

Reasons for Allowance
Claims 9-17 are allowed.
The following is an examiner’s statement of reasons for allowance: As to the sole independent 9, the claim is allowed because the prior of the record nether discloses nor suggests a multi-channel transmitter system comprising a power distribution module 
As to claims 10-17, these claims are allowed by virtue of each of these claim’s dependence on allowed claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



G.M. HYDER, PhD
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852